 Case 2:19-cv-01717-RGK-AGR Document 171 Filed 02/20/20 Page 1 of 3 Page ID #:2893



 1    Ellen E. McLaughlin (Pro Hac Vice)
      Email: emclaughlin@seyfarth.com
 2    Noah Finkel (Pro Hac Vice)
      Email: nfinkel@seyfarth.com
 3    Brian Stolzenbach (Pro Hac Vice)
      Email: bstolzenbach@seyfarth.com
 4    Sharilee Smentek (Pro Hac Vice)
      Email: ssmentek@seyfarth.com
 5    233 South Wacker Drive, Suite 8000
      Chicago, Illinois 60606-6448
 6    Telephone: (312) 460-5000
      Facsimile: (312) 460-7000
 7
      Kristen M. Peters (SBN 252296)
 8    Email: kmpeters@seyfarth.com
      2029 Century Park East, Suite 2500
 9    Los Angeles, California 90067-3021
      Telephone: (310) 277-7200
10    Facsimile: (310) 201-5219
11    Chantelle C. Egan (SBN 257938)
      Email: cegan@seyfarth.com
12    Giovanna A. Ferrari (SBN 229871)
      Email: gferrari@seyfarth.com
13    560 Mission Street, 31st Floor
      San Francisco, California 94105
14    Telephone: (415) 397-2823
      Facsimile: (415) 397-5849
15
      Kyllan Kershaw (Pro Hac Vice)
16    Email: kkershaw@seyfarth.com
      1075 Peachtree Street, NE, Suite 2500
17    Atlanta, Georgia 30309
      Telephone: (404) 885-1500
18    Facsimile: (404) 892-7056
19    Counsel for Defendant
      U.S. SOCCER FEDERATION, INC.
20
                               UNITED STATES DISTRICT COURT
21
22                           CENTRAL DISTRICT OF CALIFORNIA

23    ALEX MORGAN, et al.,                    Case No. 2:19-cv-01717-RGK-AGR
24                      Plaintiffs,           DEFENDANT’S NOTICE OF
                                              MOTION AND MOTION FOR
25                 v.                         SUMMARY JUDGMENT ON
                                              PLAINTIFFS’ CLAIMS
26    U.S. SOCCER FEDERATION, INC.,
                                              Date     :   March 30, 2020
27                      Defendant.            Time     :   9:00 a.m.
                                              Judge    :   Hon. R. Gary Klausner
28                                            Crtrm.   :   850


     61889735v.1
 Case 2:19-cv-01717-RGK-AGR Document 171 Filed 02/20/20 Page 2 of 3 Page ID #:2894



 1                                                  [Filed concurrently with Memorandum of
                                                    Points and Authorities; Statement of
 2                                                  Uncontroverted Facts and Conclusions of
                                                    Law; Declarations of Chantelle Egan,
 3                                                  Sunil Gulati, Tom King, Carlyn Irwin,
                                                    Praptika Raina; Deposition Excerpts of
 4                                                  Megan Rapinoe, Meghan Klingenberg,
                                                    Rebecca Roux, John Langel, Kelley
 5                                                  O’Hara, Carli Lloyd, ;Rich Nichols and
                                                    [Proposed] Judgment]]
 6
                                                    Complaint Filed : March 8, 2019
 7                                                  Trial Date      : May 5, 2020
 8
                               NOTICE OF MOTION AND MOTION
 9
     TO PLAINTIFFS AND THEIR COUNSEL OF RECORD:
10
               PLEASE TAKE NOTICE that on March 30, 2020, at 9:00 a.m., or as soon
11
     thereafter as the matter may be heard, in Courtroom 850 of the United States District
12
     Court, Central District of California, located at 255 East Temple Street, Los Angeles,
13
     California, the Honorable R. Gary Klausner presiding, Defendant U.S. SOCCER
14
     FEDERATION, INC. (“U.S. Soccer”) will and hereby does move this Court for summary
15
     judgment on Plaintiffs’ claims pursuant to Rule 56 of the Federal Rules of Civil
16
     Procedure and Central District Local Rule 56.
17
               This Motion is made following the conference of counsel pursuant to Local
18
     Rule 7-3 which took place on February 11, 2020.
19
               U.S. Soccer’s Motion for Summary Judgment on Plaintiffs’ claims is made on the
20
     following grounds:
21
     Pay Discrimination - Equal Pay Act and Title VII
22
               1.    U.S. Soccer is entitled to summary judgment on Plaintiffs’ claims of pay
23
     discrimination under the Equal Pay Act and Title VII of the Civil Rights Act of 1964
24
     because (i) U.S. Soccer did not pay higher wages to the Men’s National Team (MNT)
25
     players than to Plaintiffs; (ii) Plaintiffs do not work in the same establishment as the
26
     MNT players; (iii) Plaintiffs and the MNT players do not perform equal work requiring
27
28
                                                   1
     61889735v.1
 Case 2:19-cv-01717-RGK-AGR Document 171 Filed 02/20/20 Page 3 of 3 Page ID #:2895



 1   equal skill, effort, and responsibility under similar working conditions; and (iv) any pay
 2   differential is based on factors other than sex.
 3    Discrimination in Other Terms and Conditions of Employment
      (Title VII)
 4
               2.    U.S. Soccer is entitled to summary judgment on Plaintiffs’ claims for
 5
     discrimination in other terms and conditions of employment because Plaintiffs failed to
 6
     exhaust their administrative remedies and because there is no evidence to support
 7
     Plaintiffs’ claim that any differences between how often they and MNT players flew
 8
     charter flights or played on artificial turf was because of sex.
 9
               This Motion is based on this Notice of Motion and Motion, the accompanying
10
     Memorandum of Points and Authorities, Statement of Uncontroverted Facts and
11
     Conclusions of Law, the Declarations of Chantelle Egan, Sunil Gulati, Tom King,
12
     Praptika Raina, Carlyn Irwin; Deposition Excerpts of Megan Rapinoe, Meghan
13
     Klingenberg, Rebecca Roux, John Langel, Kelley O’Hara, Carli Lloyd, and Rich Nichols;
14
     and all pleadings and papers on file in this action to which the Court may take judicial
15
     notice, and such other matters as may be presented to the Court prior to or at the hearing.
16
               WHEREFORE, U.S. Soccer respectfully moves the Court for an order granting its
17
     motion for summary judgment and dismissing all of Plaintiffs’ claims in this matter, with
18
     prejudice.
19
20
     DATED: February 20, 2020                           SEYFARTH SHAW LLP
21
22
                                                        By: /s/ Brian Stolzenbach
23                                                          Brian Stolzenbach
24
25
26
27
28
                                                   2
     61889735v.1
